MeDERMOTT, Circuit Judge
(concurring) .
I agree that upon the entire case, including the work record and his doctor’s statement that his health permitted of some kinds of work, plaintiff was not entitled to go to the jury. But in arriving at that conclusion I have considered the testimony of the doctors.
Dr. Alley treated plaintiff since his discharge from the army. After describing and defining his ailment as an “acute articular rheumatism with complications of endocarditis and nephritis,” he testified:
“With that type of illness attempting to do manual work is dangerous to the health and life of the individual suffering from it. There was a destruction of the heart musele to the valves of the heart. This permanently weakens the heart, a full recovery never coming about. In my opinion that condition would remain with him during the remainder of his life and since that time his condition, as far as I have discerned, has become progressively worse. Under the definition of total and permanent disability which you have given me I would state that Stead-man was totally and permanently disabled in May of 1919 and has been so permanently and totally disabled up to the present time, and it is my best judgment that this condition will remain throughout his life.”
*712Dr. Quick treated him since 1922. After describing his condition, he testified: •
“It necessitates restfulness and a man suffering from such a disability has a chance to live a longer length of time if he can rest than if he continues work. * * * Mr. Stead-man, in my opinion, was totally disabled at that time and such total disability was one that was permanent and, would continue throughout the remainder of his life.”
The ultimate question to be decided by the jury was whether the plaintiff was totally and permanently disabled under his contract of insurance. To determine that, the jury must decide whether plaintiff, afflicted as he was with endocarditis and nephritis, was able to do such work as he was fitted to do, without injury to his health or danger to his life. Juries of laymen do not know the answer; they must have the opinion of doctors on the point or blindly return a verdict.1 The majority opinion, I take it, is in accord, for it is stated therein that a doctor may testify to “what result would likely attend labor and efforts of various kinds, whether he should or should not attempt to carry on different occupations, and the effect upon him physically or mentally from so doing.”
The objection, then, is not to the substance of the opinion evidence — that work would he injurious to the health of one so afflicted and that the condition is incurable — but to the form of the question or the answer. In order to get at the nub of the disagreement, I do not stop on the point that no objection was taken at the trial to the form of the question or answer; no opportunity was afforded to elicit the useful evidence in better form; no error is assigned thereon, nor is the matter mentioned in the briefs.
No objection to the form having been taken at the trial, the narrative statement does not apprise us of the exact words used.2 It may be that Dr. Quick’s opinion was to the bald question as to whether plaintiff was totally and permanently disabled. If so, I agree that such part of his testimony is incompetent, not because expert evidence may not invade the province of the jury, but because it may not invade the province of the court. What is “total and permanent disability” is a legal question, and is for the court to define. Dr. Quick qualified as a medical and not a legal expert, and testimony which embraces a legal conclusion as well as a medical opinion is incompetent. The Seventh Circuit excluded such testimony in United States v. Bass (C. C. A.) 64 F. (2d) 467. For - this reason, I am in agreement with those eases cited in the majority opinion which hold that an expert may not be asked whether a deceased had testamentary capacity. I also agree with the Kansas Supreme Court that a witness cannot aver that where there is smoke, there must be fire. Upon that subject, the jury is quite as capable of forming an opinion as any witness.
The narrative statement of Dr. Alley’s testimony discloses that his opinion was elicited as to plaintiff’s total and permanent disability “under the definition you have given me,” which undoubtedly refers to the conventional definition, the inability “to follow continuously any substantially gainful occupation.” I think his answer is competent opinion evidence, although I think it would have been better practice, and more helpful to the jury, if the question and answer had been couched in the more colloquial language approved in the majority opinion.
Such testimony does, in a measure, invade the province of the jury, for in arriving at the ultimate question of “total permanent disability” which the underlying statute (38 USCA § 511) authorizes insurance against, the jury must follow the court’s definition of such disability. And trial courts often adopt the definition of the director of the bureau above quoted. This definition of the bureau, while in somewhat formal language, undoubtedly represents the efforts of the director and his counsel to reduce the phrase “total and permanent disability” to common parlance; it is, nevertheless, only a definition designed to be of service in arriving at the ultimate fact of “total permanent disability.” As said in the Lumbra Case, 290 U. S. 551, 559, 54 S. Ct. 272, 276, 78 L. Ed. 492:
“The above-quoted administrative decision is not, and manifestly was not intended to be, an exact definition of total permanent disability or the sole guide by which that expression is to be construed.”
*713I make no point that such an answer does not invade the province of the jury. I stand upon the proposition that an expert’s opinion, ollunwise admissible, is not incompetent because it is on an issue to be decided by the jury. It is true, as pointed out by the Supreme Court of the United States in Connecticut Mut. Life Ins. Co. v. Lathrop, 111 U. S. 612, 4 S. Ct. 533, 536, 28 L. Ed. 536, that in “some adjudged eases as well as in some elementary treatises on evidence” such testimony is held to be inadmissible on that ground. Some state courts may still adhere to that rule, but in the absence of an applicable state statute, federal decisions govern in federal courts on general questions of the admissibility of evidence. De Soto Motor Corp. v. Stewart (C. C. A. 10) 62 F.(2d) 914. And the Supreme Court of the United States early considered the conflict on this point, and after an exhaustive examination of the authorities and reason for the rule, held that an expert’s opinion was not to he ruled out because it invaded the province of the jury. Connecticut Mut. Life Ins. Co. v. Lathrop, supra. See, also, Charter Oak Life Insurance Co. v. Rodel, 95 U. S. 232, 24. L. Ed. 433, and Davis v. United States, 165 U. S. 373, 17 S. Ct. 360, 361, 41 L. Ed. 750, where a death sentence was affirmed in a ease where “several lay witnesses were called, who testified as to their acquaintance with the defendant, and their opinion as to his sanity.”
The same conclusion was reached by the Eighth Circuit Court of Appeals, speaking through Judge, now Justice, Van Devanter, in United States Smelting Co. v. Parry, 166 F. 407, 410. That opinion has been followed so many times that it is impracticable to even list the cases. An indication of the fact that it is the leading ease on the subject of expert evidence may be had by noting that, in the Second Series of the Federal Reporter alone, it has been cited by our court in four eases,3 and by the Eighth Circuit Court of Appeals in three.4
In that case the plaintiff claimed that defendant had failed to furnish him with a reasonably safe place in which to work; specifically he claimed that planks protruding over the end of a scaffolding without being secured created a dangerous condition. A practical briekmason was permitted to testify that the construction was dangerous. Objection was made that such testimony invaded the province of the jury. Judge Van Devanter stated the general rule that it was the province of the jury to determine the ultimate facts, and that witnesses could not usurp that function, and then said:
“But such a statement is not to be taken literally. It but reflects ®e general rule, which is subject to important qualifications, and never vías intended to close any reasonable avenue to the truth in the investigation of questions of fact. * * ::: The most important qualification of the general rule before stated is that which permits a witness jiosscssed of special training, experience, or observation, in respect of the matter under investigation, to testify to his opinion when it will tend to aid the jury in reaching a correct conclusion; that true test being, not the total dependence of the jury upon such testimony, hut their inability to judge for themselves as well as is the witness.”
The same rule was clearly stated by Judge Phillips in New York Life Ins. Co. v. Doerksen (C. C. A. 10) 64 F.(2d) 240, 241:
“Where the matter under inquiry is one on which certain persons by reason of training, observation, or experience. possess expert knowledge which will be of aid to the jury in reaching a correct solution of the issues and is therefore properly the subject of expert testimony, it is no objection that the opinion elicited from the expert is on an issue or point to be decided by the jury.”
Dean Wigmore, in his work on Evidence, devotes an entire chapter to opinion evidence and two sections to the refutation of the statement found in some earlier eases that opinion evidence may not usurp the funciion of the jury, or be directed to the precise issue before the jury, and reaches the same conclusion as that reached by Justice Van Devanter and Judge Phillips. Wigmore on Evidence (2d Ed.) §§ 1920,1921.
If the testimony is not inadmissible because it invades the province of the jury, is it inadmissible because it calls for a legal conclusion? The words used are not peculiarly legal phrases; “follow,” “continuously,” *714“substantially,” “gainful” and “occupation” are a bit stilted and formal, perhaps, but are in common use and their meaning fairly well understood by the average man. They admit of definition, of course, as do most words; and courts have defined them repeatedly. But if an even simpler form of words were used to convey the same idea, — “Is plaintiff able to hold a steady job?” — courts would still have proper occasion to define “steady” and “job.” If, as suggested by the majority, the testimony was that plaintiff should not attempt to carry on an occupation, courts must still explain to juries that “carry on” means with substantial regularity, and “occupation” means more than peddling apples on the street comer. No matter how simple the language used in the testimony, definition may be needed, and there will always be a chance that a witness will use language in one sense and the court in another. But that chance must be taken, or opinion evidence, and much other evidence, excluded.
'■ What is or is not a legal conclusion, like what is a question of law and what a question of fact, may become troublesome. Many cases present a mixture. It then becomes a question of degree. “Total and permanent disability” is such a concentrated phrase, and admits of such wide variations in meaning, that I agree it must be reduced to simpler terms before a witness may use the expression in his testimony. “To carry on an occupation,” while admitting of definition, is simple enough that the majority agree, I take it, that a doctor may express his opinion in that form. So of the expression “Could plaintiff hold a steady job without injury to his health?” To my mind the expression “follow a substantially gainful occupation” is not so abstruse, nor does it admit of such wide variety of meaning, as to class it with such expressions as “testamentary capacity” or “total disability.” My mind is not acute enough to draw a distinction of substance between that phrase and “carry on an occupation”, or “hold a job.” All of them may be defined; but all of them carry a meaning to the' average mind without further definition.
The same conception may be differently expressed: An expert may embrace in his opinion a conclusion of fact but not a conclusion of law. The precise boundaries of “a conclusion of law” are too elusive for my powers of delineation. I am satisfied testimony does not necessarily involve a legal conclusion because a witness uses a word or phrase which the court may later use and define in his charge. I do not believe that the opinion of a doctor that an insured is not physically able to follow continuously a substantially gainful occupation crosses the boundary that protects the powers of the court from invasion.
The Seventh Circuit Court of Appeals, which held some time ago that experts may not testify that an insured is totally and permanently disabled, has since qualified that statement by adding “without qualifying them with a knowledge of the meaning of total and permanent disability in a suit upon a war risk insurance policy.” United States v. Motory, 71 F.(2d) 798, 799. Our own court, in marshaling the evidence in war risk insurance cases, has repeatedly weighed in the balance opinions of doctors that plaintiffs were in such condition that they could not follow continuously a substantially gainful occupation without risk. In the four war risk eases heard at the same term as this ease, such evidence was considered. United States v. Brown (C. C. A. 10) 72 F.(2d) 608; United States v. Flippence (C. C. A. 10) 72 F.(2d) 611; United States v. Worsley (C. C. A. 10) 72 F. (2d) 776; United States v. Higbee (C. C. A. 10) 72 F.(2d) 773. I do not cite the many earlier eases of this court where the same evidence was considered as competent, except to note that our court, with the same judges now sitting, held in 1930 that it was reversible error to exclude the opinion of a physician as to the ability of an insured under a war risk policy to carry on a substantially gainful occupation. Kunkle v. United States (C. C. A.) 42 F.(2d) 804.
In addition to my belief that such an opinion by a qualified doctor is helpful and competent, as a matter of theory, there is a practical side to the question. Trial courts and trial lawyers have, with substantial uniformity, adopted the director’s definition in the trial of these war risk cases. The reports abound with eases where judgments have been affirmed where experts on both sides have used that definition. There must be many cases on appeal where that practice was followed. There may be others where more colloquial language was used by the witness. Even if the distinction drawn may be metaphysically defensible, it seems to me to be too fine a one for practical purposes. I cannot believe an appellate court should sustain judgments where doctors testify that an attempt to earry on an occupation would injuriously affect the health of the insured, and -set aside judgments where the doctors put it negatively, that he cannot carry on a substantially gainful occupation without impairing his health. The difference in words em*715ployed to convoy the same idea seems to mo to be too slender a thread upon which to hang tlie right oE recovery under an insurance policy.
It does not follow that in all eases a doctor’s opinion as to the ability of the insured to follow a substantially gainful occupation is admissible. Where ah insured has lost a leg, or an arm, or a.n eye, the question of whether one so afflicted may be able to follow some occupation is not a medical question, and it is one which the jury is quite as competent to decide as the doctor; the doctor is, therefore, not an expert on that subject, and his opinion should be excluded for that reason. Miller v. United States (C. C. A. 5) 71 F.(2d) 361. In many diseases, however, such as tuberculosis, encephalitis, endocarditis, nephritis, and neurosis, jurors are not as skilled as doctors in passing upon the question as to whether work, or certain kinds of work, would aggravate the condition or impair the chances of the insured to recover. In that class of cases, a doctor’s opinion as to the effect of work on the insured is of value and should he admitted. In the case of such diseases, jurors would be largely at sea if the doctor were confined to a description of the pathological ravages of the ailment. The help that jurors and judges get is the testimony that work does or does not aggravate the disease.
Because the evidence is competent and admissible, it does not follow that it must be accepted by the jury. In Dayton Power & Light Co. v. Pub. Util. Comm. of Ohio, 292 U. S. 290, 54 S. Ct. 647, 78 L. Ed. 1267, Justice Cardozo, speaking of the evidence of experts, said:
“But plainly opinions thus offered, even if entitled to some weight, have no such conclusive force that there is error of law in refusing to follow them. This is true of opinion evidence generally, whether addressed to a jury (Head v. Hargrave, 105 U. S. 45, 49 [26 L. Ed. 1028]) or to a judge (The Conqueror, 166 U. S. 110, 131, 133 [17 S. Ct. 510, 41 L. Ed. 937]), or to a statutory board. Uneasville Mfg. Co. v. Commissioner [C. C. A.] 55 F.(2d) 893, 897; Tracy v. Commissioner [C. C. A.] 53 F.(2d) 575, 577; Anchor Co., Inc., v. Commissioner [C. C. A.] 42 F.(2d) 99, 100; Gloyd v. Commissioner [C. C. A.] 63 F.(2d) 649, 650.”
Judge Lewis, in United States v. Gower (C. C. A. 10) 50 F.(2d) 370, 371, sustained a verdict which was opposed to the evidence of the only doctor who testified on the subject, and said:
“Moreover, expert testimony is only an aid to the solution of the main issue. It cannot he arbitrarily ignored or indolently accepted, and after it has been considered by the jury, if they believe their own experience, observations and common knowledge, as applied to the facts in the case, will guide them to a solution and verdict, they have a right to follow their own convictions, thus reached, although in doing so their verdict may be contrary to the opinion evidence of experts on the subject.”
This court, in United States v. Doublehead, 70 F.(2d) 91, 92, held that the trial court erred in submitting a case to the jury despite the fact that a doctor had testified that in his judgment the insured could not follow a substantially gainful occupation. In that ease this court said:
“Liability upon an insurance contract cannot be created by a doctor’s opinion. The contract does not provide for payment if a doctor testifies that the insured is totally and permanently disabled. Doctors’ opinions are of value in diagnosing ailments and in predicting the course they will run. Their value depends largely on the extent of the examination and the findings. * * * Upon the basis of this trifling examination and the facts heretofore narrated, the doctor’s opinion rests. This opinion is without substantial basis and is of no value.”
In determining the question of whether a case should go to the jury, the rule in the federal courts is that a verdict for the defendant should he directed unless the plaintiff adduces competent and substantial evidence in support of his claim. A doctor’s evidence may be competent, but so insubstantial as not to support a verdict, as in the last two cases cited. So in this case. The qualified answers of the doctors, in the light of the undisputed work record, are too flimsy a support for a judgment on this policy. I therefore concur in the result.

The Second Circuit, speaking through Judge Learned Han'd, has held that where an insured was afflicted with duodenal ulcer, recovery could not be had on a war risk policy without the testimony of a physician that his condition was permanent and totally disabling. United States v. Clapp (C. C. A.) 63 F.(2d) 793.


 No objection being made, counsel were not obliged to conform to Rule 11 which requires the full substance of evidence admitted over objection to be set out in the bill of exceptions; on the contrary, by Rule 10, they were required to state it in “condensed and narrative form.”


 U. S. Radiator Corp. v. Henderson (C. C. A. 10) 68 F.(2d) 733, certiorari denied, 292 U. S. 650, 54 S. Ct. 860, 78 L. Ed. 1500; New York Life Ins. Co. v. Doerksen (O. C. A. 10) 64 F.(2d) 240; United States v. Gower (C. C. A. 10) 50 F.(2d) 370: Runkle v. United States (C. C. A. 10) 42 F.(2d) 804.


 Illinois Power & Light Corp. v. Hurley (C. C. A. 8) 49 F.(2d) 681; Cropper v. Titanium Pigment Co. (C. C. A. 8) 47 F.(2d) 1038, 78 A. L. R. 737; Hartford Fire Ins. Co. v. Empire Coal Min. Co. (C. C. A. 8) 30 F.(2d) 794.